Citation Nr: 1456765	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to October 1987.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

Evidence associated with the Veteran's record during the pendency of this appeal raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As such, this issue is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The issues of entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis and entitlement to TDIU are remanded.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a right knee disorder. 

2.  New evidence associated with the claims file since the August 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.

3.  The Veteran's right knee disorder is related to her service-connected left knee osteoarthritis.


CONCLUSIONS OF LAW

1.  The August 2006 RO rating decision that denied reopening the Veteran's claim of service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence received since the RO's August 2006 denial is new and material, and therefore, the criteria for reopening the Veteran's claim of service connection for a right knee disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for a right knee disorder, as secondary to a service-connected disorder, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening and granting the claim of entitlement to service connection for a right knee disorder at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for a right knee disorder was originally denied by the RO in a June 2004 rating decision.  The RO determined that evidence did not show that osteoarthritis of the right knee was related to service-connected left knee osteoarthritis and did not show any right knee disability during service.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between June 2004 and June 2005, which would have necessitated a reconsideration of the issues on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the June 2004 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In June 2006, the Veteran sought to reopen the claim of entitlement to service connection for a right knee disorder.  In an August 2006 rating decision, the RO that found no new and material evidence had been submitted to reopen the Veteran's claim.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between August 2006 and August 2007, which would have necessitated a reconsideration of the issue of entitlement to service connection for a right knee disorder on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the August 2006 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In January 2008, the Veteran sought to reopen the claim of entitlement to service connection for a right knee disorder.  This appeal arises from the RO's October 2008 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  After additional evidence was submitted in May 2009, a September 2009 rating decision confirmed and continued the previous denial to reopen the matter of service connection for a right knee disorder.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final August 2006 rating decision includes photocopies of service treatment records; service personnel records; VA treatment records dated from 2006 to 2014; VA examination reports dated in February 2008 and June 2009; written statements from the Veteran; Board hearing testimony dated in October 2014; private treatment records as well as private physician statements dated from 2008 and 2014; and an October 2014 examination report by the Veteran's private physician.  

Photocopies of service treatment records are not considered "new" and are duplicative of evidence previously considered.  However, evidence received since the August 2006 rating decision is "new" in that it was not of record at the time of the August 2006 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., multiple private and VA treatment providers discussed the existence of a causal relationship between the Veteran's current right knee disorder and her service-connected left knee arthritis.  

When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a right knee disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In written statements of record and during her October 2014 Board hearing, the Veteran has asserted that her right knee disorder was related to an in-service bilateral knee injury or to her service-connected left knee osteoarthritis.  
 
Service treatment records detailed that the Veteran was treated for muscle strain and had superficial bruising above the left knee in May 1983 after bumping both her knees during a bumper car collision at a festival.  Additional service treatment records showed complaints and findings for the left knee in 1986 and 1987.  A June 1986 service treatment record showed complaints of bilateral knee pain and noted findings bilateral patellar crepitance and chondromalacia patella.  An April 1987 treatment record detailed that the Veteran sought to renew a profile for knee problems.  The Veteran's June 1987 exit examination report listed findings of left knee crepitus.  A June 1987 Report of Medical History noted the Veteran was taking Motrin for her "knee" and had chondromalacia patella. 

A January 2004 private x-ray report of the right knee revealed moderate osteoarthritic changes involving all three joint compartments, with no fracture, dislocation, or effusion identified.  The Veteran was treated for knee pain, noted by the examiner to be probable patellofemoral syndrome and/or chondromalacia.  In a March 2004 statement, a private examiner, S. D. L., D.O., opined that whatever caused the Veteran's left knee arthritis "likely" contributed to the problem in her right knee as well.

In a June 2004 VA examination report, the examiner diagnosed right knee arthritis, but then interchanged the Veteran's knees, opining that it was "less likely than not" that the Veteran's current left knee condition had a causal relationship with her service-connected right knee condition.  

In a May 2006 statement, Dr. L. again opined that the process that began the arthritic disease on the left has also affected the right.  It was noted that the Veteran's right knee exhibited significant exostosis, as well as spurring of the right knee and that she may have been favoring that leg because of the pain that began in her left knee.  A May 2006 right knee private x-ray report revealed exostosis within the knee joint anteriorly and medially, as well as relatively mild osteoarthritic changes, with no fracture or effusion. 

In a May 2006 VA evaluation report, a VA physician noted that the Veteran had bilateral knee degenerative joint disease and patellofemoral dysfunction.  When discussing if the right knee was a secondary effect of the service-connected left knee, the physician noted that a letter and x-ray from the Veteran's private physician suggested that degenerative joint disease was worse in the right knee than left.  The VA physician then noted, "such that all things being equal", that something was affecting right side more.  

In a June 2006 VA treatment record, the examiner listed an assessment of bilateral knee osteoarthritis, noting that the right knee degenerative joint disease could be "primary or secondary" due to favoring weight on the right knee to compensate for left knee pain.   

Additional private treatment records and a new private x-ray report dated in February 2008 showed continued and progressive right knee findings.  The February 2008 right knee x-ray report revealed exostosis within the knee joint, anteriorly and medially, as well as relatively mild osteoarthritic changes, with no fracture or effusion. 

In a February 2008 VA examination report, the Veteran complained that she "walks on her right knee more to compensate for her left knee and now she has right knee pain."

In a May 2009 statement, Dr. L. noted review of the Veteran's military records, as well as other private records, and opined that her right knee condition was "at least as likely as not" to have been affected or caused by her left knee condition.

In a June 2009 VA examination report, the Veteran asserted that she injured both of her knees during a bumper car injury during service.  After reviewing the record and examining the Veteran, the examiner diagnosed right knee degenerative joint disease and opined that it was "less likely as not" that the right knee condition was caused by or was permanently aggravated beyond its natural progression by left knee osteoarthritis.  In the cited rationale, the examiner highlighted that service treatment records mentioned bilateral sore knees after a bumper car injury in May 1983, but just discussed a bruise above the left knee and listed no diagnosis for the right knee.  The examiner acknowledged that a July 1986 service treatment record mentioned pain in knees after running, with a diagnosis of chondromalacia patella.  However, it was noted that imaging was not conducted to confirm the diagnosis and that a specific knee was not identified.  The examiner noted that the Veteran's June 1987 service separation examination was void of right knee symptoms and that there was no treatment of the right knee until 2004, nearly 18 years after service separation.  While the VA examiner commented that there were private medical opinions by another private practitioner that mentioned the right knee could be due to left knee, the VA examiner indicated that there was no definitive evidence given in those opinions as to why that was concluded.  The VA examiner then discussed the Veteran's gait, reporting that it was observed to alternate between normal and leaning slightly to the left, with no asymmetrical wear.  The examiner concluded that there was less evidence to suggest that the right knee disorder was due to the left knee disorder or permanently aggravated by the left knee disorder.

VA treatment notes dated from 2008 to 2013 detailed continued complaints of right knee pain.  A  February 2011 VA right knee x-ray report revealed findings of minimal osteoarthritis.  In a January 2014 VA emergency department report, the Veteran exhibited chronic right knee instability and right knee buckling.  In a February 2014 addendum, a VA examiner noted that the Veteran's service-connected left knee was worse and she was compensating with her right knee.  The examiner indicated that due to overuse of the right knee it failed, causing the fall and subsequent injury to the left knee, with bruising and swelling.

In an October 2014 statement, as well as during her October 2014 Board hearing, the Veteran indicated that her left knee was "getting worse", she was compensating for her left knee with the right knee, had daily pain, used assistive devices, and had modified her house to accommodate her knee disabilities.  The Veteran described her in-service bilateral knee injury in May 1983, noting that her right knee, while not as bad as the left knee, had bothered her since service.  She reported that she had self-treated her right knee after service separation, with topical creams and over-the-counter pain medications until seeking medical treatment in 2004.

The Veteran's private physician, J. S. T., M.D., examined the Veteran in October 2014.  The physician diagnosed bilateral knee osteoarthritis, noting that the Veteran's right knee disorder started after she was favoring her left knee.  In an additional October 2014 private treatment record, the Dr. T. listed assessments of bilateral knee pain, right patellofemoral arthritis, and primary osteoarthritis of both knees.  Dr. T. reported that the Veteran had significant, bone-on-bone patellofemoral arthritis in both her knees.  The physician commented that the Veteran favored her left knee, putting more stress on her right knee over the years and that her condition in both knees had been occurring for a long time.  Dr. T. concluded that it was not "necessarily so" that her left knee condition caused her right knee pain, but that her left knee pain had presented first and the same process had occurred in each knee.

In view of the totality of the evidence, including the current findings of a right knee disorder, the previous award of entitlement to service connection for left knee osteoarthritis, and the equally probative but disparate conclusions reached by VA examiners and private physicians as to whether there is a nexus or causal relationship between the Veteran's current right knee disorder and her service-connected left knee osteoarthritis, the Board has determined that the Veteran's right knee disorder is the proximate result of her service-connected left knee osteoarthritis.  The cumulative evidence of record discussed at length above supportive of the claim is at least in equipoise with that against the claim.  Therefore, applying the benefit-of-the-doubt doctrine, service connection for a right knee disorder, as secondary to service-connected left knee osteoarthritis, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disorder, as secondary to service-connected left knee osteoarthritis, is granted.


REMAND

A review of the record reveals that further development on the matters of entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis and entitlement to TDIU is warranted.

Left Knee Osteoarthritis

The Veteran last had a VA examination to fully evaluate her service-connected left knee osteoarthritis in June 2009.  A January 2014 VA emergency department report detailed that the Veteran had fallen on her left knee when her right knee buckled.  In a February 2014 VA treatment note, a VA examiner noted that the Veteran's service-connected left knee was "getting worse".  

The Veteran's private physician, Dr. T., examined the Veteran in October 2014 and discussed increased functional limitation of the left knee, including painful motion, swelling, less movement than normal, and disturbance of locomotion.  However, Dr. T. also provided inconsistent findings regarding motion of the left knee.  While listing left knee range of motion as flexion to 120 degrees, with painful motion beginning at 100 degrees, and extension to zero degrees, with painful motion beginning at zero degrees, the physician also indicated that the Veteran's left knee exhibited extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.  It was noted that the angle of ankylosis was at 90 degrees, with the patella stopping during motion.  

During her October 2014 Board hearing and in an October 2014 typed statement, the Veteran also reported increased symptomatology of her service-connected left knee disability, including instability and functional limitations.  She indicated that her left knee was "getting worse" and complained of additional function limitation, as well as necessary use of multiple assistive devices for ambulation and modification of her home to accommodate her knee symptomatology.

Based on the foregoing assertions and findings of record, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  


TDIU

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the increased rating claim for left knee osteoarthritis.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the issue of entitlement to an evaluation in excess of 10 percent for left knee arthritis, but was not addressed by the RO, the claim is remanded to the RO.

Presently, the Veteran's service-connected disabilities consist of left knee osteoarthritis, currently rated as 10 percent disabling; lumbar spine degenerative joint disease associated with left knee osteoarthritis, currently rated as 20 percent disabling; allergic rhinitis, currently rated as noncompensable; and recurrent genital herpes, currently rated as noncompensable.  Her combined service-connected disability rating is 10 percent from January 29, 2004, and 30 percent from August 15, 2011.  In addition, service connection for a right knee disorder has been granted by the Board in the decision above. 

In an October 2014 statement, as well as during her October 2014 Board hearing, the Veteran indicated that she was currently unemployed and had been declared permanently disabled and dismissed from her position at the Post Office in October 2010.  She reported that her former position had required ladder climbing, crawling, and bending, as well as excessive walking, standing, lifting, reaching, kneeling, and squatting.  The Veteran further stated that she cannot obtain gainful employment due to her knees buckling and inconsistent stability related to her service-connected knee disorders.  

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities, alone or in aggregate, prevent her from obtaining and retaining substantially gainful employment.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

In addition, evidence of record further reflects that the Veteran received VA medical treatment for her service-connected disabilities from the Salisbury VA Medical Center (VAMC) and Winston-Salem VA Outpatient Clinic (VAOPC).  As evidence of record only includes treatment records dated up to September 2014 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Regardless of her response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from the Salisbury VAMC and Winston-Salem VAOPC dated from September 2014 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA, to determine the current severity of her service-connected left knee osteoarthritis.  The electronic claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct full range of motion studies on the service-connected left knee disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairment such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee disorder.  The examiner must also indicate whether there is any form of ankylosis of the left knee.  The examiner must further discuss whether there is recurrent subluxation or lateral instability of the Veteran's left knee, and if so, whether it is slight, moderate, or severe.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  A VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude her from securing and following substantially gainful employment, consistent with her education and occupational expertise.  The electronic claims file and all other pertinent electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented her from obtaining or retaining employment consistent with her education and occupational experience, irrespective of her age and any nonservice-connected disorders, for the time period from January 2008 to the present.  At present, service connection is in effect for a right knee disorder, left knee osteoarthritis, recurrent genital herpes, lumbar spine degenerative joint disease, and allergic rhinitis. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is her responsibility to report for all scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the issue of entitlement to an increased rating for the Veteran's service-connected disorder must be readjudicated.  Upon adjudication of TDIU, if the RO finds that the rating criteria under 38 C.F.R. § 4.16(a) are not met, but her service-connected disabilities prevent her from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


